Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motions of defendants to dismiss the complaint pursuant to CPLR 3211 (a) (5) and (7) and properly denied plaintiffs motions for a change of venue and leave to amend the complaint. The court did not improvidently exercise its discretion in enjoining plaintiff from instituting further actions or proceedings as a pro se litigant without obtaining prior judicial approval (see, Dubroff v Norych & Tallis, 220 AD2d 480, 481; Spremo v Babchik, 216 AD2d 382, lv denied 86 NY2d 709, cert denied 516 US 1161). (Appeal from Order and Judgment of Supreme Court, Onondaga County, Major, J.—Dismiss Complaint.) Present—Green, J. P., Pine, Doerr, Balio and Fallon, JJ.